Citation Nr: 1744462	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-00 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for skin discoloration.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for toenail discoloration.

(The issues of entitlement to basic eligibility for 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) education benefits, for 38 U.S.C.A. Chapter 30 educational benefits (Montgomery GI Bill), and for 38 U.S.C.A. Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program) were addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had verified active service from August 1967 to June 1979, and from December 1990 to May 1991, with subsequent Air Force Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Veteran received a rating decision denying claims of entitlement to service connection for skin discoloration, hypertension, posttraumatic stress disorder, and toenail discoloration.  In November 2014, the Veteran submitted a notice of disagreement with the decision.  A statement of the case has not yet been issued addressing this issue.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case and advise them that they have 60 days from the date of the statement of the case to perfect an appeal.  If, and only if, the Veteran perfects an appeal to these issues in a timely fashion, the case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




